Exhibit 10.1

 

Fourteenth Amendment to Loan Documents

[g73841km01i001.gif]

 

THIS FOURTEENTH  AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of
May 5, 2015, and is by and among Bio-Reference Laboratories, Inc. (“BRLI”), and
GeneDX, Inc. (formerly known as BRLI No. 2 Acquisition Corp.), which conducts
business as GeneDx (referred to herein from time to time as “GeneDx” and a
“Subsidiary Party”) (BRLI and the Subsidiary Party herein each a “Borrower” and,
collectively, “Borrowers”), the financial institutions which are party hereto
(collectively, the “Lenders” and individually a “Lender”) and PNC BANK, NATIONAL
ASSOCIATION in its capacity as the agent for the Lenders and, as of the date
hereof, as the sole Lender (in each such capacity, the “Bank”).

 

BACKGROUND

 

A.                                    The Borrowers have executed and delivered
to the Bank, one or more promissory notes, letter agreements, loan agreements,
security agreements, mortgages, pledge agreements, collateral assignments, and
other agreements, instruments, certificates and documents, some or all of which
are more fully described on attached Exhibit A, which is made a part of this
Amendment (collectively as amended from time to time, the “Loan Documents”)
which evidence or secure some or all of the Borrowers’ obligations to the Bank
for one or more loans or other extensions of credit (the “Obligations”).

 

B.                                    The Borrowers and the Bank desire to amend
the Loan Documents to (i) increase the Maximum Revolving Advance Amount,
(ii) extend the Term and (iii) effect certain additional amendments, as provided
for in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.                                      Certain of the Loan Documents are
amended as set forth in Exhibit A.  Any and all references to any Loan Document
in any other Loan Document shall be deemed to refer to such Loan Document as
amended by this Amendment.  This Amendment is deemed incorporated into each of
the Loan Documents. Any initially capitalized terms used in this Amendment
without definition shall have the meanings assigned to those terms in the Loan
Documents.  To the extent that any term or provision of this Amendment is or may
be inconsistent with any term or provision in any Loan Document, the terms and
provisions of this Amendment shall control.

 

2.                                      (a) Each of the Borrowers hereby
certifies that: (a) all of its representations and warranties in the Loan
Documents, as amended by this Amendment, are, except as may otherwise be stated
in this Amendment: (i) true and correct as of the date of this Amendment,
(ii) ratified and confirmed without condition as if made anew, and
(iii) incorporated into this Amendment by reference.

 

(b) Each of the Borrowers hereby certifies that (i) no Event of Default or event
which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, exists under any Loan Document which will not be
cured by the execution and effectiveness of this Amendment, (ii) no consent,
approval, order or authorization of, or registration or filing with, any third
party is required in connection with the execution, delivery and carrying out of
this Amendment or, if required, has been obtained or shall be obtained on a
timely basis pursuant to the terms of this Amendment and (iii) this Amendment
has been duly authorized, executed and delivered so that it constitutes the
legal, valid and binding obligation of each Borrower, enforceable in accordance
with its terms.  The Borrowers confirm that the Obligations remain outstanding
without defense, set off, counterclaim, discount or charge of any kind as of the
date of this Amendment.

 

3.                                      Each of the Borrowers hereby confirms
that any collateral for the Obligations, including liens, security interests,
mortgages, and pledges granted by the Borrowers or third parties (if
applicable), shall continue unimpaired and

 

1

--------------------------------------------------------------------------------


 

in full force and effect, and shall cover and secure all of the Borrowers’
existing and future Obligations to the Bank, as modified by this Amendment.

 

4.                                      As a condition precedent to the
effectiveness of this Amendment, the Borrowers shall comply with the terms and
conditions (if any) specified in Exhibit A.

 

5.                                      To induce the Bank to enter into this
Amendment, to the extent permitted by law, each of the Borrowers waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations.  Each of the Borrowers further agrees to indemnify and hold
the Bank and its officers, directors, attorneys, agents and employees harmless
from any loss, damage, judgment, liability or expense (including attorneys’
fees) suffered by or rendered against the Bank or any of them on account of any
claims arising out of or relating to the Obligations.  Each of the Borrowers
further states that it has carefully read the foregoing release and indemnity,
knows the contents thereof and grants the same as its own free act and deed.

 

6.                                      This Amendment may be signed in any
number of counterpart copies and by the parties to this Amendment on separate
counterparts, but all such copies shall constitute one and the same
instrument.   Delivery of an executed counterpart of a signature page to this
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart.  Any party so executing this Amendment by facsimile
transmission shall promptly deliver a manually executed counterpart, provided
that any failure to do so shall not affect the validity of the counterpart
executed by facsimile transmission.

 

7.                                      This Amendment will be binding upon and
inure to the benefit of each Borrower and the Bank and their respective heirs,
executors, administrators, successors and assigns.

 

8.                                      This Amendment will be interpreted and
the rights and liabilities of the parties hereto determined in accordance with
the laws of the State of New Jersey, excluding its conflict of laws rules.

 

9.                                      Except as amended hereby, the terms and
provisions of the Loan Documents remain unchanged, are and shall remain in full
force and effect unless and until modified or amended in writing in accordance
with their terms, and are hereby ratified and confirmed.  Except as expressly
provided herein, this Amendment shall not constitute an amendment, waiver,
consent or release with respect to any provision of any Loan Document, a waiver
of any Default or Event of Default under any Loan Document, or a waiver or
release of any of the Bank’s rights and remedies (all of which are hereby
reserved).  Each of the Borrowers expressly ratifies and confirms the waiver of
jury trial provisions contained in the Loan Documents.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

WITNESS the due execution of this Fourteenth Amendment to Loan Documents as a
document under seal as of the date first written above.

 

ATTEST:

 

 

BIO-REFERENCE LABORATORIES, INC.

 

 

 

 

 

 

 

 

By:

/S/ Nicholas Papazicos

 

By:

/S/ Marc D. Grodman

Name:

NICHOLAS PAPAZICOS

 

 

Name:

MARC D. GRODMAN (SEAL)

Title:

Secretary

 

 

Title:

President

 

 

 

 

 

 

 

 

ATTEST:

 

 

GENEDX, INC. (formerly known as

 

 

 

BRLI NO. 2 ACQUISITION CORP.,

 

 

 

doing business as GeneDx

 

 

 

a Subsidiary Party)

 

 

 

 

 

 

 

 

By:

/S/ Nicholas Papazicos

 

 

By:

/S/ Marc D. Grodman

Name:

NICHOLAS PAPAZICOS

 

 

(SEAL)

Title:

Secretary

 

 

Name:

MARC D. GRODMAN

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

(as Agent and the sole Lender)

 

 

 

 

 

 

 

By:

/S/ Parameswar Sivaramakrishnan

 

 

 

(SEAL)

 

 

 

Name:

PARAMESWAR SIVARAMAKRISHNAN

 

 

 

Title:

Vice President

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A TO

FOURTEENTH AMENDMENT TO LOAN DOCUMENTS

 

A.                                    The “Loan Documents” that are the subject
of this Amendment include the following (as any of the foregoing have previously
been amended, modified or otherwise supplemented):

 

1.                                      Amended and Restated Loan and Security
Agreement dated as of September 30, 2004, as amended by that certain: 
(a) letter amendment dated April 20, 2005, (b) Second Amendment to Loan
Documents dated as of January 19, 2006, (c) Third Amendment to Loan Documents
dated September 13, 2006, (d) Fourth Amendment to Loan Documents Dated as of
October 1, 2006, (e) Fifth Amendment to Loan Documents dated as of October 31,
2007, (f) Sixth Amended to Loan Documents dated as of May 12, 2008, (g) Seventh
Amended to Loan Documents dated as of October 22, 2010, (h) Eighth Amendment to
Loan Documents dated as of October 31, 2011, (i) Ninth Amendment to Loan
Documents dated November 30, 2011, (j) Tenth Amendment to Loan Documents dated
June 7, 2013, (k) Eleventh Amendment to Loan Documents and Waiver Agreement,
dated as of September 30, 2013, (l)  Twelfth Amendment to Loan Documents dated
as of October 28, 2013, and (m)  Thirteenth Amendment to Loan Documents dated as
of February 3, 2014 (as amended, the “Loan Agreement”).

 

2.                                      All other documents, instruments,
agreements, and certificates executed and delivered in connection with the Loan
Documents listed in this Section A.

 

B.                                    The Loan Agreement is hereby amended as
follows:

 

1.              Definitions. As of the Fourteenth Amendment Date, Section 1.2 of
Article 1 (General Terms) of the Loan Agreement is hereby amended to amend and
restate, in their entirety, the following definitions:

 

“Maximum Revolving Advance Amount” shall mean One Hundred Twenty Million Dollars
($120,000,000.00).

 

“Revolving Credit Note” shall mean that certain Thirteenth Amended and Restated
Revolving Loan Note to be executed on the Fourteenth Amendment Date, made by
Borrowers and payable to PNC, in the face amount of One Hundred Twenty Million
Dollars ($120,000,000.00), a copy of which is attached hereto as Exhibit B, as
such note may be amended, modified, extended, renewed, restated or substituted
from time to time.

 

2.              New Definitions.  As of the Fourteenth Amendment Date,
Section 1.2 of Article 1 of the Loan Agreement (General Terms) is hereby amended
to add the following new definitions:

 

“Fourteenth Amendment” shall mean the Fourteenth Amendment to Loan Documents
dated as of the Fourteenth Amendment Date.

 

“Fourteenth Amendment Date” shall mean May 5, 2015.

 

“Medicare and Medicaid Payments” shall have the meaning set forth in
Section 4.15(d) hereof.

 

3.              Amendment to Section 4.15(d) of the Loan Agreement.  As of the
Fourteenth Amendment Date, Section 4.15(d) of the Loan Agreement (Collection of
Receivables) is hereby deleted in its entirety and replaced with the following:

 

(d)  Collection of Receivables.  Until any Borrower’s authority to do so is
terminated by Agent (which notice Agent may give at any time following the
occurrence of an Event of Default or a Default or when Agent in its sole
discretion, exercised in a commercially reasonable manner,

 

4

--------------------------------------------------------------------------------


 

deems it to be in Lender’s best interests to do so), each Borrower will, at such
Borrower’s sole cost and expense, but on Agent’s behalf and for Agent’s account,
collect as Agent’s property and in trust for Agent all amounts received on
Receivables, and shall not commingle such collections with any Borrower’s funds
(except as hereinafter provided or as otherwise authorized by Agent in writing)
or use the same except to pay Obligations.  Each Borrower shall, upon request of
Agent, deliver to Agent, or deposit in the Blocked Account, in original form and
on the date of receipt thereof, all checks, drafts, notes, money orders,
acceptances, cash and other evidences of Indebtedness.  Notwithstanding anything
contained herein to the contrary, Borrowers agree that they shall cause all
payments in respect of the Medicare and Medicaid programs made by the U.S.
Government and state agencies, or other entities making payments in their behalf
(“Medicare and Medicaid Payments”) and all other Collateral proceeds to be
deposited within one (1) Business Day into one or more Blocked Accounts or
Depository Accounts under Agent’s control, as designated by Agent, provided,
however, with respect to GeneDx Collateral proceeds, so long as the GeneDx
Receivables are not included in computing the Formula Amount and so long as no
Default or Event of Default shall have occurred and be continuing, such GeneDx
Collateral proceeds need not be deposited into a Blocked Account or a Depository
Account.  All Medicare and Medicaid Payments shall, so long as they remain on
deposit in deposit accounts that are not Blocked Accounts or Depository
Accounts, be owned by and under the control of such Borrower.

 

4.              Amendment to Section 4.15(h) of the Loan Agreement.  As of the
Fourteenth Amendment Date, Section 4.15(h) of the Loan Agreement (Establishment
of a Lockbox Account, Dominion Account) is hereby amended by inserting as new
material at the end of such Section, the following:

 

Notwithstanding anything contained herein to the contrary, all Medicare and
Medicaid Payments shall be initially deposited into deposit accounts owned by
and under the control of such Borrower before being deposited into a Blocked
Account or Depository Account.

 

5.              Amendment to Section 9.2 of the Loan Agreement.  As of the
Fourteenth Amendment Date, Section 9.2 of the Loan Agreement (Schedules) is
hereby deleted in its entirety and replaced with the following:

 

9.2                          Schedules.  Deliver to Agent (i) on or before the
fifteenth (15th) day of each month as and for the prior month (a) accounts
receivable ageing (and if requested by Agent, such report shall be inclusive of
reconciliations to the general ledger and such report shall be delivered to
Agent within thirty (30) days after such request), (b) a report of sales and
collections since the prior such report, (c) accounts payable schedules (and if
requested by Agent, such report shall be inclusive of reconciliations to the
general ledger and such report shall be delivered to Agent within thirty (30)
days after such request), and (d) a Borrowing Base Certificate in form and
substance satisfactory to Agent (which shall be calculated as of the last day of
the prior month and shall not be binding upon Agent or restrictive of Agent’s
rights under this Agreement).  In addition, each Borrower will deliver to Agent
at such intervals as Agent may require: (i) confirmatory assignment schedules;
(ii) copies of Customer’s invoices; (iii) evidence of shipment or delivery; and
(iv) such further schedules, documents and/or information regarding the
Collateral as Agent may require including trial balances and test
verifications.  Agent shall have the right to confirm and verify all Receivables
by any manner and through any medium it considers advisable and do whatever it
may deem reasonably necessary to protect its interests hereunder.  The items to
be provided under this Section are to be in form satisfactory to Agent and
executed by each Borrower and delivered to Agent from time to time solely for
Agent’s convenience in maintaining records of the Collateral, and any Borrower’s
failure to deliver any of such items to Agent shall not affect, terminate,
modify or otherwise limit Agent’s Lien with respect to the Collateral.

 

6.              Amendment to Article X Article X of the Loan Agreement (Events
of Default) is hereby amended by inserting, as new material, the following
section and moving inserting the word “or” at the end of Section 10.19:

 

5

--------------------------------------------------------------------------------


 

10.20 Sweep of Medicare and Medicaid Payments.  Failure by any Borrower to cause
all funds each Government Payment Account to be deposited within one Business
Day into a Blocked Account or a Depository Account as designated by Agent.

 

7.              Amendment to Section 11.1 of the Loan Agreement.  As of the
Fourteenth Amendment Date, Section 11.1 (Rights and Remedies) is hereby amended
by inserting, as new material after subsection (b) thereof, the following:

 

(c) Agent may seek a court order directing all Medicare and Medicaid Payments be
made to a Depository Account.  Borrowers hereby waive and an all defenses and
counterclaims they may have or could impose in any action or procedure brought
by Agent to obtain an order of a court recognizing the assignment of, Lien of
the Agent in and to any Collateral, whether or not payable by a Medicare or
Medicaid account debtor.

 

8.              Amendment to Section 11.3 of the Loan Agreement.  As of the
Fourteenth Amendment Date, Section 11.3 (Setoff) is hereby amended by inserting,
as new material at the end of such Section, the following:

 

Notwithstanding anything contained herein to the contrary, Agent and Lenders
hereby waive any right of set-off in any deposit account into which any of the
Medicare and Medicaid Payments are, in the first instance, deposited (such
waiver of setoff to be effective until such Medicare and Medicaid Payments are
subsequently deposited into a Blocked Account or Depository Account under the
control of Agent).

 

9.              Amendment to Sections 13.1 and 13.2 of the Loan Agreement. 
Effective as of the Fourteenth amendment Date, Section 13.1 (“Term”) and
Section 13.2 (Termination by Borrowers) of the Loan Agreement are hereby deleted
and replaced with the following:

 

13.1                        Term.  This Agreement, which shall inure to the
benefit of and shall be binding upon the respective successors and permitted
assigns of each Borrower, Agent and each Lender, shall become effective on the
date hereof and shall continue in full force and effect until October 31, 2020
(the “Term”) unless sooner terminated as herein provided.

 

13.2                        Termination by Borrowers.  Borrowers may terminate
this Agreement at any time upon not less than sixty (60) days’ prior written
notice and payment in full of the Obligations.  In the event the Obligations are
prepaid in full prior to the last day of the Term (the date of such prepayment
hereinafter referred to as the “Early Termination Date”), Borrower shall pay to
Agent for the benefit of Lenders an early termination fee in an amount equal to:

 

(a)                                 if the Early Termination Date occurs on or
after the Fourteenth Amendment Date, but before October 31, 2016, three-eighths
of one percent (0.375%) of the total of the Maximum Revolving Advance Amount;

 

(b)                                 if the Early Termination Date occurs on or
after October 31, 2016, but before October 31, 2017, one-quarter of one percent
(0.25%) of the total of the Maximum Revolving Advance Amount;

 

(c)                                  if the Early Termination Date occurs on or
after October 31, 2017, but before October 31, 2018, one-eighth of one percent
(0.125%) of the total of the Maximum Revolving Advance Amount; or

 

(d)                                 if the Early Termination Date occurs on or
after October 31, 2018, zero percent (0%),

 

6

--------------------------------------------------------------------------------


 

provided also, however, in the event that this Agreement is terminated as a
result of Borrowers’ entering into a refinancing transaction with the corporate
banking division of PNC, then the requirement to pay the early termination fee
shall be waived upon the closing of such refinancing.

 

10.       Amendment and Replacement of Certain Schedules to the Loan Agreement. 
Schedules 4.5 (Equipment and Inventory Locations), 4.15(c) (Location of
Executive Offices), Schedule 4.15(h) (Deposit Accounts and Investment Accounts),
4.19 (Real Property), 5.2(a) (Dates of Qualification and Organizational
Numbers), 5.2(b) (Subsidiaries), 5.6 (Prior Names; Acquisitions), 5.7
(Environmental Matters), 5.8(b) (Litigation), 5.8(d) (Plans), 5.9 (Intellectual
Property), 5.10 (License and Permits; Source Code Escrow Agreements) and 5.14
(Labor Disputes) are hereby amended and restated as set forth on the restated
schedules which are attached to this Exhibit A and hereby made a part of this
Fourteenth Amendment and the Loan Agreement.

 

C.                                    Conditions to Effectiveness of
Amendments.  Bank’s willingness to agree to the amendments set forth in this
Exhibit A and the continuing effectiveness of such amendments are subject to the
satisfaction of the following conditions:

 

1.                                      Execution by all parties and/or delivery
to Bank of the following:

 

(a)                                 this Amendment (and the annexed Consent), in
form and substance acceptable to Bank;

 

(b)                                 a Thirteenth Amended and Restated Secured
Revolving Loan Note in the amount of One Hundred Twenty Million Dollars
($120,000,000.00) executed by Borrowers;

 

(c)                                  an enabling resolution on behalf of each of
the Borrowers and Guarantors, in form and substance satisfactory to Bank.

 

2.                                      Bank shall have received an executed
legal opinion of the Borrowers’ and the Guarantors’ counsel, which shall cover
such matters incident to the transactions contemplated by this Amendment and
related agreements as Bank may reasonably require and each of the Borrowers and
Guarantors hereby authorizes and directs such counsel to deliver such opinions
to Agent and Lenders.

 

3.                                      Payment by Borrowers of an amendment and
extension fee of One Hundred Twenty Thousand Dollars ($120,000.00), which fee
shall be deemed fully earned and non-refundable upon the execution of this
Amendment by Borrowers and which may be paid by Bank’s making a Revolving Loan
in the amount of such fee and retaining the proceeds in satisfaction of same.

 

4.                                      Bank shall be in receipt of copies of
any amendments to each of the Borrowers’ and Guarantors’ organizational
documents previously furnished to the Bank that were executed and/or delivered
after February 3, 2014 or confirmation that the Borrowers’ and Guarantors’
organizational documents have not been modified, amended or restated and remain
in full force and effect.

 

5.                                      Bank shall be in receipt of good
standing searches of each of the Borrowers and Guarantors in their jurisdictions
of organization and each applicable jurisdiction where the conduct of each of
the Borrowers’ and Guarantors’ business activities or the ownership of their
properties necessitates qualification, issued by the Secretary of State or other
appropriate official of each such jurisdiction.

 

6.                                      Bank shall have received any and all
Consents necessary to permit the effectuation of the transactions contemplated
by this Amendment and Agent shall have received such Consents and

 

7

--------------------------------------------------------------------------------


 

waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary.

 

7.                                      Such other documents, agreements and
instruments as Bank shall reasonably require.

 

D.                                    Additional Conditions Subsequent.  The
Borrowers shall furnish to the Bank the following, no later than July 6, 2015,
which documents shall be in form and substance satisfactory to Bank:

 

1.              Bank shall be in receipt of UCC, federal tax lien, state tax
lien, judgment, bankruptcy and pending suit searches for each of the Borrowers
and Guarantors in their respective jurisdiction of formation and in each
jurisdiction where they are authorized to do business.

 

2.              Bank shall be in receipt of franchise tax searches (or
equivalent status) of each of the Borrowers and Guarantors in their
jurisdictions of organization and each applicable jurisdiction where the conduct
of each of the Borrowers and Guarantors business activities or the ownership of
their properties necessitates qualification, as evidenced by franchise tax
searches (or the equivalent thereof issued by any applicable jurisdiction)
issued by the Secretary of State or other appropriate official of each such
jurisdiction.

 

3.              Bank shall have entered into deposit account control agreements
with applicable financial institutions with respect to such deposit accounts, as
determined by Bank, maintained by the Borrowers and Guarantors at such financial
institutions.

 

4.              Bank shall have received collateral access or lien waiver
agreements with respect to all locations or places at which the Borrowers and
Guarantors Inventory, equipment and books and records are located, as required
by Bank.

 

5.              Bank shall have received evidence that adequate insurance,
including without limitation, casualty and liability insurance, required to be
maintained under the Loan Agreement and Other Documents are in full force and
effect, (ii) insurance certificates issued by the Borrowers’ and the Guarantors’
insurance broker(s) containing such information regarding each of the Borrowers’
and the Guarantors’ casualty and liability insurance policies as Bank shall
request and naming Bank as an additional insured and lenders loss payee, as
applicable, and (iii) loss payable endorsements issued by each of the Borrowers’
and the Guarantors’ insurer(s) naming Bank as lenders loss payee.

 

6.              Reimbursement by Borrowers of the fees and expenses of Bank’s
counsel, whether incurred in connection with this Amendment or in conjunction
with the continuing commercial lending relationship between Bank and Borrowers,
which fees and expense may be paid by Bank making a Revolving Loan, from time to
time, in the amount of such fees and expenses and retaining the proceeds in
satisfaction of same.

 

Failure to furnish any of the deliverables set forth in this Part D as aforesaid
shall, at Bank’s option, constitute an Event of Default; provided, however, if
Borrowers and the Guarantors, as applicable, have not secured all required
deposit account control agreements and/or all collateral access or lien waiver
agreements, as set forth in items 3 and 4 above of this Part D by July 6, 2015,
and have demonstrated to the reasonable satisfaction of Bank, they have used
commercially reasonable efforts in attempting to do so, such failure to deliver
such documents to Bank shall not constitute an Event of Default.

 

[End of Exhibit A]

 

8

--------------------------------------------------------------------------------


 

CONSENT BY GUARANTORS

 

The undersigned Guarantors consent to the provisions of the foregoing Amendment
(the “Amendment”) and all prior amendments and confirms and agrees that:

 

(a)                                 CareEvolve.com Inc.’s obligations under
its:  (i) Continuing Unlimited Corporate Guaranty dated as of September 30,
2004, (ii) Amended and Restated Continuing Unlimited Corporate Guaranty dated as
of October 31, 2006, and (iii) Guarantor’s Security Agreement dated as of
September 30, 2004 (collectively, the “Care Evolve Guaranty Documents”),
relating to the Obligations, shall be unimpaired by the Amendment; and

 

(b)                                 Genome Diagnostics Ltd.’s and BRLI-Genpath
Diagnostics, Inc.’s obligations under their respective Continuing Unlimited
Corporate Guaranties each dated as of October 31, 2011 (collectively the “Genome
and Genpath Guaranty Documents”) relating to the Obligations, shall be
unimpaired by the Amendment; and

 

(c)                                  Florida Clinical Laboratory, Inc.’s and
Meridian Clinical Laboratory Corp.’s obligations under their respective
Continuing Unlimited Corporate Guaranties each dated as of June 7, 2013
(collectively the “FCL and MCL Guaranty Documents” and together with the Care
Evolve Guaranty Documents and the Genome and Genpath Guaranty Documents, the
“Guaranty Documents”), relating to the Obligations, shall be unimpaired by the
Amendment; and each Guarantor has no defenses, set offs, counterclaims,
discounts or charges of any kind against the Bank, its officers, directors,
employees, agents or attorneys with respect to their respective Guaranty
Documents; and

 

(d)                                 all of the terms, conditions and covenants
in the Guaranty Documents remain unaltered and in full force and effect and are
hereby ratified and confirmed and apply to the Obligations, as modified by the
Amendment.

 

Each Guarantor certifies that all representations and warranties made in the
Guaranty Documents to which such Guarantor is a party are true and correct.

 

Each Guarantor hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by such
Guarantor or third parties (if applicable), shall continue unimpaired and in
full force and effect, shall cover and secure all of such Guarantor’s existing
and future Obligations to the Bank, as modified by this Amendment.

 

Each Guarantor ratifies and confirms the waiver of jury trial provisions
contained in the Guaranty Documents to which each such Guarantor is a party.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

WITNESS the due execution of this Consent as a document under seal as of the
date of this Amendment, intending to be legally bound hereby.

 

ATTEST:

 

 

CareEvolve.com, Inc.

 

 

 

 

 

 

 

By:

/S/ Nicholas Papazicos

 

By:

/S/ Marc D. Grodman

Name:

Nicholas Papazicos

 

 

Name:

MARC D. GRODMAN (SEAL)

Title:

Secretary

 

 

Title:

President

 

 

 

 

ATTEST:

 

 

Genome Diagnostics, Ltd.

 

 

 

 

 

 

 

 

By:

/S/ Nicholas Papazicos

 

By:

/S/ Marc D. Grodman

Name:

Nicholas Papazicos

 

 

Name:

MARC D. GRODMAN (SEAL)

Title:

Secretary

 

 

Title:

President

 

 

 

 

ATTEST:

 

 

BRLI- Genpath Diagnostics, Inc.

 

 

 

 

 

 

 

 

By:

/S/ Nicholas Papazicos

 

By:

/S/ Marc D. Grodman

Name:

Nicholas Papazicos

 

 

Name:

MARC D. GRODMAN (SEAL)

Title:

Secretary

 

 

Title:

President

 

 

 

 

ATTEST:

 

 

Florida Clinical Laboratory, Inc.

 

 

 

 

 

 

 

 

By:

/S/ Nicholas Papazicos

 

By:

/S/ Marc D. Grodman

Name:

Nicholas Papazicos

 

 

Name:

MARC D. GRODMAN (SEAL)

Title:

Secretary

 

 

Title:

President

 

 

 

 

ATTEST:

 

 

Meridian Clinical Laboratory Corp.

 

 

 

 

 

 

 

 

By:

/S/ Nicholas Papazicos

 

 

By:

/S/ Marc D. Grodman

Name:

Nicholas Papazicos

 

 

Name:

MARC D. GRODMAN (SEAL)

Title:

Secretary

 

 

Title:

President

 

10

--------------------------------------------------------------------------------